EXHIBIT 10.3(a)

ADTRAN, INC.

AMENDED AND RESTATED
1996 EMPLOYEES INCENTIVE STOCK OPTION PLAN

ARTICLE 1
Purpose

1.1               General Purpose. The purpose of this Plan is to further the
growth and development of the Company by encouraging employees to obtain a
proprietary interest in the Company by owning its stock. The Company intends
that the Plan will provide such persons with an added incentive to continue in
the employ of the Company and will stimulate their efforts in promoting the
growth, efficiency and profitability of the Company. The Company also intends
that the Plan will afford the Company a means of attracting to its service
persons of outstanding quality.

1.2               Intended Tax Effects of Options. It is intended that part of
the Plan qualify as an ISO (as hereinafter defined) plan and that any option
granted in accordance with such portion of the Plan qualify as an ISO, all
within the meaning of Code §422. The tax effects of any NQSO (as hereinafter
defined) granted hereunder should be determined under Code §83.

ARTICLE 2
Definitions

The following words and phrases as used in this Plan shall have the meanings set
forth in this Article unless a different meaning is clearly required by the
context:

2.1               1933 Act shall mean the Securities Act of 1933, as amended.

2.2               1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

2.3               Beneficiary shall mean, with respect to an Optionee, the
Person or Persons to whom the Optionee’s Options shall be transferred upon the
Optionee’s death (i.e., the Optionee’s Beneficiary).

(a)    Designation of Beneficiary. An Optionee’s Beneficiary shall be the Person
who is last designated in writing by the Optionee as such Optionee’s Beneficiary
hereunder. An Optionee shall designate his or her original Beneficiary in
writing on his or her Option Agreement. Any subsequent modification of the
Optionee’s Beneficiary shall be in a written executed and notarized letter
addressed to the Company and shall be effective when it is received and accepted
by the Committee, determined in the Committee’s sole discretion.

(b)    No Designated Beneficiary. If, at any time, no Beneficiary has been
validly designated by an Optionee, or the Beneficiary designated by the Optionee
is no longer living or in existence at the time of the Optionee’s death, then
the Optionee’s Beneficiary shall be deemed to be the individual or individuals
in the first of the following classes of individuals with one or more members of
such class surviving or in existence as of the Optionee’s death, and in the
absence thereof, the Optionee’s estate: (a) the Optionee’s surviving spouse; or
(b) the Optionee’s then living lineal descendants, per stirpes.

(c)    Designation of Multiple Beneficiaries. An Optionee may, consistent with
subsection (a) above, designate more than one Person as a Beneficiary, if, for
each such Beneficiary, the Optionee also designates a percentage of the
Optionee’s Options to be transferred to such Beneficiary upon the Optionee’s
death. Unless otherwise specified by the Optionee, any designation by the
Optionee of multiple Beneficiaries shall be interpreted as a designation by the
Optionee that each such Beneficiary (to the extent such Beneficiary is alive or
in existence as of the Optionee’s date of death) should be entitled to an equal
percentage of the Optionee’s Options. Each


 



--------------------------------------------------------------------------------

Beneficiary shall have complete and non-joint rights with respect to the portion
of an Optionee’s Options to be transferred to such Beneficiary upon the
Optionee’s death.

(d)    Contingent Beneficiaries. An Optionee may designate one or more
contingent Beneficiaries to receive all or a portion of the Optionee’s Option in
the event that one or more of the Optionee’s original Beneficiaries should
predecease the Optionee; otherwise, in the event that one or more Beneficiaries
predeceases the Optionee, then the individual or individuals specified in
subsection (b) above shall take the place of each such deceased Optionee’s
Beneficiary.

2.4               Board shall mean the Board of Directors of the Company.

2.5               Cause shall mean an act or acts by an individual involving
personal dishonesty, incompetence, willful misconduct, moral turpitude,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses), the use for
profit or disclosure to unauthorized persons of confidential information or
trade secrets of the Company, the breach of any contract with the Company, the
unlawful trading in the securities of the Company or of another corporation
based on information gained as a result of the performance of services for the
Company, a felony conviction or the failure to contest prosecution for a felony,
embezzlement, fraud, deceit or civil rights violations, any of which acts
causing the Company or any subsidiary liability or loss, as determined by the
Committee in its sole discretion.

2.6               Change of Control shall mean the occurrence of any one of the
following events:

(a)    Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, any “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company or of any “parent” or “subsidiary” of the Company)
of a sufficient number of shares of the Common Stock, or securities convertible
into the Common Stock, and whether through direct acquisition of shares or by
merger, consolidation, share exchange, reclassification of securities or
recapitalization of or involving the Company or any “parent” or “subsidiary” of
the Company, to constitute the Person the actual or beneficial owner of greater
than 50% of the Common Stock; or

(b)    Disposition of Assets. Any sale, lease, transfer, exchange, mortgage,
pledge or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of the Company or of any “subsidiary” of
the Company to a Person described in subsection (a) above.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in Rule
12b-2 under Section 12 of the 1934 Act.

2.7               Code shall mean the Internal Revenue Code of 1986, as amended.

2.8               Committee shall mean the committee appointed by the Board to
administer and interpret the Plan in accordance with Article 3 below.

2.9               Common Stock shall mean the common stock, par value $0.01 per
share, of the Company.

2.10             Company shall mean ADTRAN, Inc., and shall also mean any parent
or subsidiary corporation of ADTRAN, Inc. unless the context clearly indicates
otherwise.

2.11             Director shall mean individuals who are serving as a member of
the Board (i.e., a director of the Company) or who are serving as a member of
the board of directors of a parent or subsidiary corporation of the Company.

2.12             Disability shall mean, with respect to an individual, the total
and permanent disability of such individual as determined by the Committee in
its sole discretion.


2



--------------------------------------------------------------------------------

2.13             Effective Date shall mean February 14, 1996, subject to
shareholder approval. See Article 9 herein.

2.14             Fair Market Value of the Common Stock as of a date of
determination shall mean the following:

(a)    Stock Listed and Shares Traded. If the Common Stock is listed and traded
on a national securities exchange (as such term is defined by the 1934 Act) or
on The Nasdaq National Market on the date of determination, the Fair Market
Value per share shall be the closing price of a share of the Common Stock on
said national securities exchange or National Market System on the date of
determination. If the Common Stock is traded in the over-the-counter market, the
Fair Market Value per share shall be the average of the closing bid and asked
prices on the date of determination.

(b)    Stock Listed But No Shares Traded. If the Common Stock is listed on a
national securities exchange or on the National Market System but no shares of
the Common Stock are traded on the date of determination but there were shares
traded on dates within a reasonable period before the date of determination, the
Fair Market Value shall be the closing price of the Common Stock on the most
recent date before the date of determination. If the Common Stock is regularly
traded in the over-the-counter market but no shares of the Common Stock are
traded on the date of determination (or if records of such trades are
unavailable or burdensome to obtain) but there were shares traded on dates
within a reasonable period before the date of determination, the Fair Market
Value shall be the average of the closing bid and asked prices of the Common
Stock on the most recent date before the date of determination.

(c)    Stock Not Listed. If the Common Stock is not listed on a national
securities exchange or on the National Market System and is not regularly traded
in the over-the-counter market, then the Committee shall determine the Fair
Market Value of the Common Stock from all relevant available facts, which may
include the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination or opinions of independent experts as to value
and may take into account any recent sales and purchases of such Common Stock to
the extent they are representative.

The Committee’s determination of Fair Market Value, which shall be made pursuant
to the foregoing provisions, shall be final and binding for all purposes of this
Plan.

2.15             ISO shall mean an incentive stock option within the meaning of
Code §422(b).

2.16             NQSO shall mean an option to which Code §421 (relating
generally to certain ISO and other options) does not apply.

2.17             Option shall mean ISO’s, or NQSO’s granted to individuals
pursuant to the terms and provisions of this Plan.

2.18             Option Agreement shall mean a written agreement, executed and
dated by the Company and an Optionee, evidencing an Option granted under the
terms and provisions of this Plan, setting forth the terms and conditions of
such Option, and specifying the name of the Optionee and the number of shares of
stock subject to such Option.

2.19             Option Price shall mean the purchase price of the shares of
Common Stock underlying an Option.

2.20             Optionee shall mean an individual who is granted an Option
pursuant to the terms and provisions of this Plan.

2.21             Person shall mean any individual, organization, corporation,
partnership, trust or other entity.

2.22             Plan shall mean this ADTRAN, Inc. Amended and Restated 1996
Employees Incentive Stock Option Plan.


3



--------------------------------------------------------------------------------

ARTICLE 3
Administration

3.1               General Administration. The Plan shall be administered and
interpreted by the Committee. Subject to the express provisions of the Plan, the
Committee shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan, to determine the terms and
provisions of the Option Agreements by which Options shall be evidenced (which
shall not be inconsistent with the terms of the Plan), and to make all other
determinations necessary or advisable for the administration of the Plan, all of
which determinations shall be final, binding and conclusive.

3.2               Appointment. The Board shall appoint the Committee from among
its members to serve at the pleasure of the Board. The Board from time to time
may remove members from, or add members to, the Committee and shall fill all
vacancies thereon. The Committee at all times shall be composed of two or more
directors who shall meet the following requirements:

(a)    Disinterested Administration Rule. During the period any director is
serving on the Committee and during the 1-year period immediately preceding the
commencement of such service, he shall not be or have been granted or awarded
any Option or other equity securities of the Company under the Plan (or any
other discretionary stock plan of the Company or any Company affiliate as
defined by Rule 144(a)(1) of the 1933 Act). Notwithstanding the preceding
sentence, a member of the Committee may participate during such period in (A) a
formula plan (such as the ADTRAN, Inc. Amended and Restated 1996 Directors Stock
Option Plan), (B) an ongoing securities acquisition program with broad-based
employee participation, and/or (C) a program to elect to receive all or part of
his annual retainer in equity securities of the Company, all as defined and
limited by Rule 16b-3 promulgated under Section 16 of the 1934 Act. The
requirements of this subsection are intended to comply with the “disinterested
administration rule” of Rule 16b-3 under Section 16 of the 1934 Act or any
successor rule or regulation, and shall be interpreted and construed in a manner
which assures compliance with said Rule. To the extent said Rule 16b-3 is
modified to reduce or increase the restrictions on who may serve on the
Committee, the Plan shall be deemed modified in a similar manner.

(b)    Outside Director Rule. No director serving on the Committee may be a
current employee of the Company or a former employee of the Company (or any
corporation affiliated with the Company under Code §1504) receiving compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during each taxable year during which the director serves on the Committee.
Furthermore, no director serving on the Committee shall be or have ever been an
officer of the Company (or any Code §1504 affiliated corporation), or shall be
receiving remuneration (directly or indirectly) from such a corporation in any
capacity other than as a director. The requirements of this subsection are
intended to comply with the “outside director” requirements of Treas. Reg.
§1.162-27(e)(3) or any successor regulation, and shall be interpreted and
construed in a manner which assures compliance with the “outside” director
requirement of Code §162(m)(4)(C)(i) A director who meets the requirements of
subsection (a) above shall be treated as meeting the requirements of this
subsection (b) until the first meeting of shareholders at which directors are to
be elected occurring on or after January 1, 1996.

3.3               Organization. The Committee may select one of its members as
its chairman and shall hold its meetings at such times, in such manner and at
such places as it shall deem advisable. A majority of the Committee shall
constitute a quorum, and such majority shall determine its actions. The
Committee shall keep minutes of its proceedings and shall report the same to the
Board at the meeting next succeeding.

3.4               Indemnification. In addition to such other rights of
indemnification as they have as directors or as members of the Committee, the
members of the Committee, to the extent permitted by applicable law, shall be
indemnified by the Company against reasonable expenses (including, without
limitation, attorneys’ fees) actually and necessarily incurred in connection
with the defense of any action, suit or proceeding, or in connection with any
appeal, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Options
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved to the extent required by and in the
manner provided by the articles or certificate of incorporation or the bylaws of
the Company relating to indemnification of directors) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be


4



--------------------------------------------------------------------------------

adjudged in such action, suit or proceeding that such Committee member or
members did not act in good faith and in a manner he or they reasonably believed
to be in or not opposed to the best interest of the Company.

ARTICLE 4
Stock

The stock subject to the Options and other provisions of the Plan shall be
authorized but unissued or reacquired shares of Common Stock. Subject to
readjustment in accordance with the provisions of Article 7, the total number of
shares of Common Stock for which Options may be granted to persons participating
in the Plan shall not exceed in the aggregate 2,488,100 shares of Common Stock.
Notwithstanding the foregoing, shares of Common Stock allocable to the
unexercised portion of any expired or terminated Option again may become subject
to Options under the Plan.

ARTICLE 5
Eligibility to Receive and Grant of Options

5.1               Individuals Eligible for Grants of Options. The individuals
eligible to receive Options hereunder shall be employees of the Company,
including such employees who are also members of the Board or of the board of
directors of any parent or subsidiary corporation of the Company; provided, no
non-employee director shall be eligible to receive any Options pursuant to this
Plan, and provided further, that only employees of the Company and its “parent”
or “subsidiary” corporations within the meaning of subsections (e) and (f) of
Code §424 shall be eligible to receive ISO’s. Such eligible individuals may
receive Options hereunder in accordance with the provisions of Section 5.2
below.

5.2               Grants of Options. Subject to the provisions of the Plan, the
Committee shall have the authority and sole discretion to determine and
designate, from time to time, those individuals (from among the individuals
eligible for a grant of Options under the Plan pursuant to Section 5.1 above) to
whom Options will actually be granted, the Option Price of the shares covered by
any Options granted, the manner in and conditions under which Options are
exercisable (including, without limitation, any limitations or restrictions
thereon), and the time or times at which Options shall be granted. In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective employees to whom Options may be granted,
their present and potential contributions to the Company’s success and such
other factors as the Committee, in its sole discretion, shall deem relevant. In
its authorization of the granting of an Option hereunder, the Committee shall
specify the name of the Optionee, the number of shares of stock subject to such
Option and whether such Option is an ISO or a NQSO. The Committee may grant, at
any time, new Options to an Optionee who previously has received Options,
whether such Options include prior Options that still are outstanding,
previously have been exercised in whole or in part, have expired or are canceled
in connection with the issuance of new Options. No individual shall have any
claim or right to be granted Options under the Plan.

5.3               Limitation on Exercisability of ISO’s. Notwithstanding
anything herein to the contrary, the aggregate Fair Market Value of ISO’s which
are granted to any employee under the Plan or under any other ISO stock option
plan adopted by the Company that are first exercisable in any one calendar year
shall not exceed $100,000. The Committee shall interpret and administer the
limitations set forth in this Section in accordance with Code §422(d).

5.4               Restriction on Grant of Stock Options. No more than 100,000
shares of Common Stock may be made subject to Options granted during a calendar
year to any one individual.

ARTICLE 6
Terms and Conditions of Options

Options granted hereunder and Option Agreements shall comply with and be subject
to the following terms and conditions:


5



--------------------------------------------------------------------------------

6.1               Requirement of Option Agreement. Upon the grant of an Option
hereunder, the Committee shall prepare (or cause to be prepared) an Option
Agreement. The Committee shall present such Option Agreement to the Optionee.
Upon execution of such Option Agreement by the Optionee, such Option shall be
deemed to have been granted effective as of the date of grant. The failure of
the Optionee to execute the Option Agreement within 30 days after the date of
the receipt of same shall render the Option Agreement and the underlying Option
null and void ab initio.

6.2               Optionee and Number of Shares. Each Option Agreement shall
state the name of the Optionee and the total number of shares of the Common
Stock to which it pertains, the Option Price, the Beneficiary of the Optionee
and the date as of which the Option was granted under this Plan.

6.3               Vesting. Each Option shall first become exercisable (i.e.,
vested) with respect to the shares subject to such Option as of the first
anniversary of the date the Option is granted; provided, the Committee may, in
its sole discretion, waive the application of this section and may provide a
different vesting schedule in an Option Agreement. Prior to said date, the
Option shall be unexercisable in its entirety. Notwithstanding the foregoing,
all Options granted to an Optionee shall become immediately vested and
exercisable for 100% of the number of shares subject to the Options upon the
Optionee’s becoming Disabled (within the meaning of Section 2.12 hereof) or upon
his death or upon a Change in Control. Other than as provided in the preceding
sentences, if an Optionee ceases to be an employee of the Company, his rights
with regard to all non-vested Options shall cease immediately.

6.4               Option Price. The Option Price of the shares of Common Stock
underlying each Option shall be the Fair Market Value of the Common Stock on the
date the Option is granted, unless otherwise determined by the Committee;
provided, in no event shall the Option Price of any ISO be less than 100% (110%
in the case of ISO’s of Optionees who own more than ten percent of the voting
power of all classes of stock of either the Company or any “parent” or
“subsidiary” corporation of the Company (within the meaning of subsections (e)
and (f) of Code §424)) of the Fair Market Value of the Common Stock on the date
the Option is granted. Upon execution of an Option Agreement by both the Company
and Optionee, the date as of which the Committee granted the Option as specified
in the Option Agreement shall be considered the date on which such Option is
granted.

6.5               Terms of Options. Terms of Options granted under the Plan
shall commence on the date of grant and shall expire on such date as the
Committee may determine for each Option; provided, in no event shall any Option
be exercisable after ten years (five years in the case of ISO’s granted to
Optionees who own more than ten percent of the voting power of all classes of
stock of either the Company or any parent or subsidiary) from the date the
Option is granted. No Option shall be granted hereunder after ten years from the
earlier of (a) the date the Plan is approved by the shareholders, or (b) the
date the Plan is adopted by the Board.

6.6               Terms of Exercise. The exercise of an Option may be for less
than the full number of shares of Common Stock subject to such Option, but such
exercise shall not be made for less than (i) 100 shares or (ii) the total
remaining shares subject to the Option, if such total is less than 100 shares.
Subject to the other restrictions on exercise set forth herein, the unexercised
portion of an Option may be exercised at a later date by the Optionee.

6.7               Method of Exercise. All Options granted hereunder shall be
exercised by written notice directed to the Secretary of the Company at its
principal place of business or to such other person as the Committee may direct.
Each notice of exercise shall identify the Option which the Optionee is
exercising (in whole or in part) and shall be accompanied by payment of the
Option Price for the number of shares specified in such notice and by any
documents required by Section 8.1. The Company shall make delivery of such
shares within a reasonable period of time; provided, if any law or regulation
requires the Company to take any action (including, but not limited to, the
filing of a registration statement under the 1933 Act and causing such
registration statement to become effective) with respect to the shares specified
in such notice before the issuance thereof, then the date of delivery of such
shares shall be extended for the period necessary to take such action. For
Options which are ISO’s, written statements on Form 3921 shall be furnished to
the Optionee in accordance with Code §6039 on or before January 31 of the year
following the year in which the Option was exercised. See Treas. Reg. §§1.6039-1
and -2, and 301.6039.1.


6



--------------------------------------------------------------------------------

6.8               Medium and Time of Payment.

(a)    The Option Price shall be payable upon the exercise of the Option in an
amount equal to the number of shares then being purchased times the per share
Option Price. Payment, at the election of the Optionee (or his Beneficiary as
provided in subsection (c) of Section 6.9), shall be (A) in cash; (B) by
delivery to the Company of a certificate or certificates for shares of the
Common Stock duly endorsed for transfer to the Company with signature guaranteed
by a member firm of a national stock exchange or by a national or state bank or
a federally chartered thrift institution (or guaranteed or notarized in such
other manner as the Committee may require) or by instructing the Company to
retain shares of Common Stock upon the exercise of the Option with a Fair Market
Value equal to the exercise price as payment; or (C) by a combination of (A) and
(B).

(b)    If the Optionee delivers Common Stock with a value that is less than the
total Option Price, then such Optionee shall pay the balance of the total Option
Price in cash, other property or services, as provided in subsection (a) above.

(c)    In addition to the payment of the purchase price of the shares then being
purchased, an Optionee also shall pay in cash (or have withheld from his normal
pay) an amount equal to, or by instructing the Company to retain Common Stock
upon the exercise of the Option with a Fair Market Value equal to, the amount,
if any, which the Company at the time of exercise is required to withhold under
the income tax or Federal Insurance Contribution Act tax withholding provisions
of the Code, of the income tax laws of the state of the Optionee’s residence,
and of any other applicable law.

6.9               Effect of Termination of Employment, Disability or Death.
Except as provided in subsections (a), (b) and (c) below, no Option shall be
exercisable unless the Optionee thereof shall have been an employee of the
Company from the date of the granting of the Option until the date of exercise;
provided, the Committee, in its sole discretion, may waive the application of
this Section with respect to any NQSO’s granted hereunder and, instead, may
provide a different expiration date or dates in a NQSO Option Agreement.

(a)    Termination of Employment. In the event an Optionee ceases to be an
employee of the Company for any reason other than death or Disability, any
Option or unexercised portion thereof granted to him shall terminate on and
shall not be exercisable after the earliest to occur of (1) the expiration date
of the Option, (2) three months after termination of employment or (3) the date
on which the Company gives notice to such Optionee of termination of employment
if employment is terminated by the Company for Cause (an Optionees resignation
in anticipation of termination of employment by the Company for Cause shall
constitute a notice of termination by the Company); provided, the Committee may
provide in the Option Agreement that such Option or any unexercised portion
thereof shall terminate sooner. Notwithstanding the foregoing, in the event that
an Optionee’s employment terminates for a reason other than death or Disability
at any time after a Change of Control, the term of all Options of that Optionee
shall be extended through the end of the three-month period immediately
following the date of such termination; provided, this extension shall apply to
ISO’s only to the extent it does not cause the term of such ISO’s to exceed the
maximum term permitted under Code §422 or does not cause such ISO’s to lose
their status as ISO’s. Prior to the earlier of the dates specified in the
preceding sentences of this subsection (a), the Option shall be exercisable only
in accordance with its terms and only for the number of shares exercisable on
the date of termination of employment. The question of whether an authorized
leave of absence or absence for military or government service or for any other
reason shall constitute a termination of employment for purposes of the Plan
shall be determined by the Committee, which determination shall be final and
conclusive.

(b)    Disability. Upon the termination of an Optionee’s employment due to
Disability, any Option or unexercised portion thereof granted to him which is
otherwise exercisable shall terminate on and shall not be exercisable after the
earlier to occur of (1) the expiration date of such Option, or (2) one year
after the date on which such Optionee ceases to be an employee of the Company
due to Disability; provided, the Committee may provide in the Option Agreement
that such Option or any unexercised portion thereof shall terminate sooner.
Prior to the earlier of such date, such Option shall be exercisable only in
accordance with its terms and only for the number of shares exercisable on the
date such Optionee’s employment ceases due to Disability.

(c)    Death. In the event of the death of the Optionee (1) while he is an
employee of the Company, (2) within three months after the date on which such
Optionee’s employment terminated (for a reason


7



--------------------------------------------------------------------------------

other than Cause) as provided in subsection (a) above, or (3) within one year
after the date on which such Optionee’s employment terminated due to his
Disability as provided in subsection (b), any Option or unexercised portion
thereof granted to him which is otherwise exercisable may be exercised by his
Beneficiary at any time prior to the expiration of one year from the date of
death of such Optionee, but in no event later than the date of expiration of the
option period; provided, the Committee may provide in the Option Agreement that
such Option or any unexercised portion thereof shall terminate sooner. Such
exercise shall be effected pursuant to the terms of this Section as if such
Beneficiary is the named Optionee.

6.10             Restrictions on Transfer and Exercise of Options. No Option
shall be assignable or transferable by the Optionee except by transfer to a
Beneficiary upon the death of the Optionee, and any purported transfer (other
than as excepted above) shall be null and void. After the death of an Optionee
and upon the death of the Optionee’s Beneficiary, an Option shall be transferred
only by will or by the laws of descent and distribution. During the lifetime of
an Optionee, the Option shall be exercisable only by him; provided, however,
that in the event the Optionee is incapacitated and unable to exercise Options,
such Options may be exercised by such Optionee’s legal guardian, legal
representative, fiduciary or other representative whom the Committee deems
appropriate based on applicable facts and circumstances.

6.11             Rights as a Shareholder. An Optionee shall have no rights as a
shareholder with respect to shares covered by his Option until date of the
issuance of the shares to him and only after the Option Price of such shares is
fully paid. Unless specified in Article 7, no adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.

6.12             No Obligation to Exercise Option. The granting of an Option
shall impose no obligation upon the Optionee to exercise such Option.

6.13             Acceleration. The Committee shall at all times have the power
to accelerate the vesting date of Options previously granted under this Plan.

6.14             Designation of Option as ISO or NQSO. Subject to the provisions
of this Article, each Option granted under the Plan shall be designated either
as an ISO or a NQSO. An Option Agreement evidencing both an ISO and a NQSO shall
identify clearly the status and terms of each Option.

6.15             ISO’s Converted to NQSO’s. In the event any part or all of an
Option granted under the Plan which is intended to be an ISO at any time fails
to satisfy all of the requirements of an ISO, then such ISO shall be split into
an ISO and NQSO so that the portion of the Option, if any, that still qualifies
as an ISO shall remain an ISO and the portion that does not qualify as an ISO
shall become a NQSO. Such split of an Option into an ISO portion and a NQSO
portion shall be evidenced by one or more Option Agreements, as long as each
Option is identified clearly as to its status as an ISO or NQSO.

ARTICLE 7
Adjustments Upon Changes in Capitalization

7.1               Recapitalization. In the event that the outstanding shares of
the Common Stock of the Company are hereafter increased or decreased or changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of a recapitalization, reclassification, stock split,
combination of shares or dividend payable in shares of the Common Stock, the
following rules shall apply:

(a)    The Committee shall make an appropriate adjustment in the number and kind
of shares available for the granting of Options under the Plan.

(b)    The Committee also shall make an appropriate adjustment in the number and
kind of shares as to which outstanding Options, or portions thereof then
unexercised, shall be exercisable; any such adjustment in any outstanding
Options shall be made without change in the total price applicable to the
unexercised portion of such Option and with a corresponding adjustment in the
Option Price per share. No fractional shares shall be issued or optioned in
making the foregoing adjustments, and the number of shares available under the
Plan or the


8



--------------------------------------------------------------------------------

number of shares subject to any outstanding Options shall be the next lower
number of shares, rounding all fractions downward.

(c)    Any adjustment to or assumption of ISO’s under this Section shall be made
in accordance with Code §424(a) and the regulations promulgated thereunder so as
to preserve the status of such Options as ISO’s under Code §422.

(d)    If any rights or warrants to subscribe for additional shares are given
pro rata to holders of outstanding shares of the class or classes of stock then
set aside for the Plan, each Optionee shall be entitled to the same rights or
warrants on the same basis as holders of the outstanding shares with respect to
such portion of his Option as is exercised on or prior to the record date for
determining shareholders entitled to receive or exercise such rights or
warrants.

7.2               Reorganization. Subject to any required action by the
shareholders, if the Company shall be a party to any reorganization involving
merger, consolidation, acquisition of the stock or acquisition of the assets of
the Company which does not constitute a Change of Control, the Committee, in its
discretion, may declare that:

(a)    any Option granted but not yet exercised shall pertain to and apply, with
appropriate adjustment as determined by the Committee, to the securities of the
resulting corporation to which a holder of the number of shares of the Common
Stock subject to such Option would have been entitled;

(b)    any or all outstanding Options granted hereunder shall become immediately
nonforfeitable and fully exercisable or vested (to the extent permitted under
federal or state securities laws); and/or

(c)    any or all Options granted hereunder shall become immediately
nonforfeitable and fully exercisable or vested (to the extent permitted under
federal or state securities laws) and are to be terminated after giving at least
30 days’ notice to the Optionees to whom such Options have been granted.

7.3               Dissolution and Liquidation. If the Board adopts a plan of
dissolution and liquidation that is approved by the shareholders of the Company,
the Committee shall give each Optionee written notice of such event at least ten
days prior to its effective date, and the rights of all Optionees shall become
immediately nonforfeitable and fully exercisable or vested (to the extent
permitted under federal or state securities laws).

7.4               Limits on Adjustments. Any issuance by the Company of stock of
any class, or securities convertible into shares of stock of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of the Common Stock subject to any Option, except
as specifically provided otherwise in this Article. The grant of Options
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, consolidate or dissolve, or to
liquidate, sell or transfer all or any part of its business or assets. All
adjustments the Committee makes under this Article shall be conclusive.

ARTICLE 8
Agreement by Optionee and Securities Registration

8.1               Agreement. If, in the opinion of counsel to the Company, such
action is necessary or desirable, no Options shall be granted to any Optionee,
and no Option shall be exercisable, unless, at the time of grant or exercise, as
applicable, such Optionee (i) represents and warrants that he will acquire the
Common Stock for investment only and not for purposes of resale or distribution,
and (ii) makes such further representations and warranties as are deemed
necessary or desirable by counsel to the Company with regard to holding and
resale of the Common Stock. The Optionee shall, upon the request of the
Committee, execute and deliver to the Company an agreement or affidavit to such
effect. Should the Committee have reasonable cause to believe that such Optionee
did not execute such agreement or affidavit in good faith, the Company shall not
be bound by the grant of the Option or by the exercise of the Option. All
certificates representing shares of Common Stock issued pursuant to the Plan
shall be marked with the following restrictive legend or similar legend, if such
marking, in the opinion of counsel to the Company, is necessary or desirable:


9



--------------------------------------------------------------------------------

The shares represented by this certificate [have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state] [and]
[are held by an “affiliate” (as such term is defined in Rule 144 promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended) of the Corporation]. Accordingly, these shares may not be sold,
hypothecated, pledged or otherwise transferred except (i) pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
and any applicable securities laws or regulations of any state with respect to
such shares, (ii) in accordance with Securities and Exchange Commission Rule
144, or (iii) upon the issuance to the Corporation of a favorable opinion of
counsel or the submission to the Corporation of such other evidence as may be
satisfactory to the Corporation that such proposed sale, assignment, encumbrance
or other transfer will not be in violation of the Securities Act of 1933, as
amended, or any applicable securities laws of any state or any rules or
regulations thereunder. Any attempted transfer of this certificate or the shares
represented hereby which is in violation of the preceding restrictions will not
be recognized by the Corporation, nor will any transferee be recognized as the
owner thereof by the Corporation.

If the Common Stock is (A) held by an Optionee who is not an “affiliate,” as
that term is defined in Rule 144 of the 1933 Act, or who ceases to be an
“affiliate,” or (B) registered under the 1933 Act and all applicable state
securities laws and regulations as provided in Section 8.2, the Committee, in
its discretion and with the advice of counsel, may dispense with or authorize
the removal of the restrictive legend set forth above or the portion thereof
which is inapplicable.

8.2               Registration. In the event that the Company in its sole
discretion shall deem it necessary or advisable to register, under the 1933 Act
or any state securities laws or regulations, any shares with respect to which
Options have been granted hereunder, then the Company shall take such action at
its own expense before delivery of the certificates representing such shares to
an Optionee. In such event, and if the shares of Common Stock of the Company
shall be listed on any national securities exchange or on The Nasdaq National
Market at the time of the exercise of any Option, the Company shall make prompt
application at its own expense for the listing on such stock exchange or The
Nasdaq National Market of the shares of Common Stock to be issued.

ARTICLE 9
Effective Date

The Plan shall be effective as of the Effective Date, and no Options shall be
granted hereunder prior to said date. Adoption of the Plan shall be approved by
the shareholders of the Company at the earlier of (i) the annual meeting of the
shareholders of the Company which immediately follows the date of the first
grant or award of Options hereunder, or (ii) 12 months after the adoption of the
Plan by the Board, but in no event earlier than 12 months prior to the adoption
of the Plan by the Board. Shareholder approval shall be made by a majority of
the votes cast at a duly held meeting at which a quorum representing a majority
of all outstanding voting stock is, either in person or by proxy, present and
voting on the Plan, or by the written consent in lieu of a meeting of the
holders of a majority of the outstanding voting stock or such greater number of
shares of voting stock as may be required by the Company’s articles or
certificate of incorporation and bylaws and by applicable law; provided,
however, such shareholder approval, whether by vote or by written consent in
lieu of a meeting, must be solicited substantially in accordance with the rules
and regulations in effect under Section 14(a) of the 1934 Act. Failure to obtain
such approval shall render the Plan and any Options granted hereunder null and
void ab initio.

ARTICLE 10
Amendment and Termination

10.1             Amendment and Termination By the Board. Subject to Section 10.2
below, the Board shall have the power at any time to add to, amend, modify or
repeal any of the provisions of the Plan, to suspend the operation of the entire
Plan or any of its provisions for any period or periods or to terminate the Plan
in whole or in part. In the event of any such action, the Committee shall
prepare written procedures which, when approved by the Board, shall govern the
administration of the Plan resulting from such addition, amendment,
modification, repeal, suspension or termination.


10



--------------------------------------------------------------------------------

10.2             Restrictions on Amendment and Termination. Notwithstanding the
provisions of Section 10.1 above, the following restrictions shall apply to the
Board’s authority under Section 10.1 above:

(a)    Prohibition Against Adverse Affects on Outstanding Options. No addition,
amendment, modification, repeal, suspension or termination shall adversely
affect, in any way, the rights of the Optionees who have outstanding Options
without the consent of such Optionees;

(b)    Shareholder Approval Required for Certain Modifications. No modification
or amendment of the Plan may be made without the prior approval of the
shareholders of the Company if (1) such modification or amendment would cause
the applicable portions of the Plan to fail to qualify as an ISO plan pursuant
to Code §422, (2) such modification or amendment would materially increase the
benefits accruing to participants under the Plan, (3) such modification or
amendment would materially increase the number of securities which may be issued
under the Plan, or (4) such modification or amendment would materially modify
the requirements as to eligibility for participation in the Plan, or (v) such
modification or amendment would modify the material terms of the Plan within the
meaning of Treas. Reg. §1.162-27(e)(4). Clauses (ii), (iii) and (iv) of the
preceding sentence shall be interpreted in accordance with the provisions of
paragraph (b)(2) of Rule 16b-3 of the 1934 Act. Shareholder approval shall be
made by a majority of the votes cast at a duly held meeting at which a quorum
representing a majority of all outstanding voting stock is, either in person or
by proxy, present and voting, or by the written consent in lieu of a meeting of
the holders of a majority of the outstanding voting stock or such greater number
of shares of voting stock as may be required by the Company’s articles or
certificate of incorporation and bylaws and by applicable law; provided,
however, that for modifications described in clauses (ii), (iii) and (iv) above,
such shareholder approval, whether by vote or by written consent in lieu of a
meeting, must be solicited substantially in accordance with the rules and
regulations in effect under Section 14(a) of the 1934 Act as required by
paragraph (b)(2) of Rule 16b-3 of the 1934 Act.

ARTICLE 11
Miscellaneous Provisions

11.1             Application of Funds. The proceeds received by the Company from
the sale of the Common Stock subject to the Options granted hereunder will be
used for general corporate purposes.

11.2             Notices. All notices or other communications by an Optionee to
the Committee pursuant to or in connection with the Plan shall be deemed to have
been duly given when received in the form specified by the Committee at the
location, or by the person, designated by the Committee for the receipt thereof.

11.3             Term of Plan. Subject to the terms of Article 10, the Plan
shall terminate upon the later of (i) the complete exercise or lapse of the last
outstanding Option, or (ii) the last date upon which Options may be granted
hereunder.

11.4             Compliance with Rule 16b-3. This Plan is intended to be in
compliance with the requirements of Rule 16b-3 as promulgated under Section 16
of the 1934 Act.

11.5             Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Alabama.

11.6             Additional Provisions By Committee. The Option Agreements
authorized under the Plan may contain such other provisions, including, without
limitation, restrictions upon the exercise of an Option, as the Committee shall
deem advisable.

11.7             Plan Document Controls. In the event of any conflict between
the provisions of an Option Agreement and the Plan, the Plan shall control.

11.8             Gender and Number. Wherever applicable, the masculine pronoun
shall include the feminine pronoun, and the singular shall include the plural.


11



--------------------------------------------------------------------------------

11.9             Headings. The titles in this Plan are inserted for convenience
of reference; they constitute no part of the Plan and are not to be considered
in the construction hereof.

11.10           Legal References. Any references in this Plan to a provision of
law which is, subsequent to the Effective Date of this Plan, revised, modified,
finalized or redesignated, shall automatically be deemed a reference to such
revised, modified, finalized or redesignated provision of law.

11.11           No Rights to Employment. Nothing contained in the Plan, or any
modification thereof, shall be construed to give any individual any rights to
employment with the Company or any parent or subsidiary corporation of the
Company.

11.12           Unfunded Arrangement. The Plan shall not be funded, and except
for reserving a sufficient number of authorized shares to the extent required by
law to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any grant under the Plan.

ADOPTED BY BOARD OF DIRECTORS EFFECTIVE AS OF FEBRUARY 14, 1996

APPROVED BY SHAREHOLDERS AS OF APRIL 19, 1996

FIRST AMENDMENT ADOPTED BY BOARD OF DIRECTORS
AND APPROVED BY SHAREHOLDERS
EFFECTIVE AS OF APRIL 23, 1997

SECOND AMENDMENT ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF JULY 15, 1999

AMENDED AND RESTATED PLAN ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF JANUARY 13, 2000

FIRST AMENDMENT TO AMENDED AND RESTATED PLAN
ADOPTED BY BOARD OF DIRECTORS AND APPROVED BY SHAREHOLDERS
EFFECTIVE AS OF APRIL 21, 2000

SECOND AMENDMENT TO AMENDED AND RESTATED PLAN
ADOPTED BY BOARD OF DIRECTORS AND APPROVED BY SHAREHOLDERS
EFFECTIVE AS OF APRIL 20, 2001

THIRD AMENDMENT TO AMENDED AND RESTATED PLAN
ADOPTED BY BOARD OF DIRECTORS
EFFECTIVE AS OF MARCH 18, 2003


12



--------------------------------------------------------------------------------

FIRST AMENDMENT
TO THE ADTRAN, INC.
AMENDED AND RESTATED
1996 EMPLOYEES INCENTIVE STOCK OPTION PLAN

This First Amendment to the ADTRAN, Inc. Amended and Restated 1996 Employees
Incentive Stock Option Plan (the “Plan”) is made and entered into this 21st day
of April, 2000, by ADTRAN, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan, which is administered by a committee
appointed by the Board of Directors of the Company (the “Board”), to provide for
grants of options to employees of the Company; and

WHEREAS, the Board has determined that it is advisable to amend the Plan to
increase the maximum aggregate number of shares available to be issued under the
Plan from 2,488,100 shares of common stock to 5,488,100 shares of common stock
(the “First Amendment”);

WHEREAS, Article 10 of the Plan permits the Board to amend the Plan subject to
certain restrictions, including stockholder approval of certain changes;

WHEREAS, the Board adopted resolutions approving the First Amendment on January
13, 2000; and

WHEREAS, the stockholders of the Company approved the First Amendment at the
Company’s 2000 Annual Meeting of Stockholders held on April 21, 2000;

NOW, THEREFORE, the Company hereby amends the Plan as follows:

1.

Effective as of April 21, 2000, Article 4 of the Plan shall be amended by
striking “2,488,100” and by substituting “5,488,100” in lieu thereof.

2.

Except as specifically amended hereby, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this First Amendment on the date first set forth above.

  

 

 

ADTRAN, INC.







 

By: 


/s/ JOHN R. COOPER

 

 

 

--------------------------------------------------------------------------------

 

 

 

John R. Cooper
Vice President - Finance, Chief Financial
Officer and Treasurer

 


13



--------------------------------------------------------------------------------

SECOND AMENDMENT
TO THE ADTRAN, INC.
AMENDED AND RESTATED
1996 EMPLOYEES INCENTIVE STOCK OPTION PLAN

This Second Amendment to the ADTRAN, Inc. Amended and Restated 1996 Employees
Incentive Stock Option Plan (the “Plan”) is made and entered into this 20th day
of April, 2001, by ADTRAN, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan, which is administered by a committee
appointed by the Board of Directors of the Company (the “Board”), to provide for
grants of options to employees of the Company; and

WHEREAS, the Board has determined that it is advisable to amend the Plan to
increase the maximum aggregate number of shares available to be issued under the
Plan by 3,000,000 shares, i.e., from 5,488,100 shares of Common Stock (as
defined in the Plan) to 8,488,100 shares of Common Stock, and to place limits on
the number of options that may be granted under the Plan with an option exercise
price that is below the fair market value of the Company’s common stock on the
date of grant and on the class of employees to receive such options (the “Second
Amendment”);

WHEREAS, Article 10 of the Plan permits the Board to amend the Plan subject to
certain restrictions, including stockholder approval of certain changes;

WHEREAS, the Board adopted resolutions approving the Second Amendment, subject
to shareholder approval, on February 12, 2001; and

WHEREAS, the stockholders of the Company approved the Second Amendment at the
Company’s 2001 Annual Meeting of Stockholders held on April 20, 2001;

NOW, THEREFORE, the Company hereby amends the Plan as follows:

1.

Effective as of April 20, 2001, Article 4 of the Plan shall be amended by
striking “5,488,100” and by substituting “8,488,100” in lieu thereof.

2.

Effective as of April 20, 2001, the Plan shall be amended by deleting Section
6.4 in its entirety and inserting in its place the following:

“6.4          Option Price. The Option Price of the shares of Common Stock
underlying each Option shall be the Fair Market Value of the Common Stock on the
date the Option is granted, unless otherwise determined by the Committee;
provided, in no event shall the Option price of any ISO be less than 100% (110%
in the case of ISO’s of Optionees who own more than ten percent of the voting
power of all classes of stock of either the Company or any “parent” or
“subsidiary” corporation of the Company (within the meaning of subsections (e)
and (f) of Code §424)) of the Fair Market Value of the Common Stock on the date
the Option is granted; provided, further, in no event shall the Option price of
any Option granted to an executive officer of the Company be less than 100% of
the Fair Market Value of the Common Stock on the date the Option is granted;
provided, further, that at no time may the aggregate number of Options hereunder
that are neither expired nor terminated, without regard to exercisability, with
respect to which the Option price is less than 100% of the Fair Market Value of
the Common Stock on the date the Option is granted, exceed 10% of the total
number of shares of Common Stock for which Options may be granted pursuant to
Article 4, including such total number of shares that are allocable to the
unexercised portion of any expired or


14



--------------------------------------------------------------------------------

terminated Option that have again become subject to Options under the Plan. Upon
execution of an Option Agreement by both the Company and Optionee, the date as
of which the Committee granted the Option as specified in the Option Agreement
shall be considered the date on which such Option is granted. For purposes of
this Section, the term ‘executive officer of the Company’ shall mean an officer
of the Company who is a reporting person pursuant to §16(a) of the Securities
Exchange Act of 1934, as amended.”

3.

Except as specifically amended hereby, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Second Amendment on the date first set forth above.

 

 

 

ADTRAN, INC.







 

By: 


/s/ JOHN R. COOPER

 

 

 

--------------------------------------------------------------------------------

 

 

 

John R. Cooper
Vice President - Finance, Chief Financial
Officer and Treasurer

 


15



--------------------------------------------------------------------------------

THIRD AMENDMENT
TO THE ADTRAN, INC.
AMENDED AND RESTATED
1996 EMPLOYEES INCENTIVE STOCK OPTION PLAN

This Third Amendment to the ADTRAN, Inc. Amended and Restated 1996 Employees
Incentive Stock Option Plan (the “Plan”) is made and entered into this 18th day
of March, 2003, by ADTRAN, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan, which is administered by a committee
appointed by the Board of Directors of the Company (the “Board”), to provide for
grants of options to employees of the Company; and

WHEREAS, in accordance with Section 13 of the Securities Exchange Act of 1934,
as amended, and guidance issued thereunder, the Board has determined that it is
advisable to amend the Plan to eliminate provisions permitting an optionee to
pay the exercise price of an option by instructing the Company to retain shares
of common stock of the Company upon the exercise of an option under the Plan
with a fair market value equal to the exercise price; and

WHEREAS, Article 10 of the Plan permits the Board to amend the Plan at any time,
subject to consent of the outstanding optionees for any amendment that would
adversely affect, in any way, the rights of such optionees; and

WHEREAS, the Board adopted resolutions approving the Third Amendment, on
March 18, 2003;

NOW, THEREFORE, the Company hereby amends the Plan as follows:

1.

Effective as of March 18, 2003, Section 6.8 of the Plan shall be amended to read
as follows:

“6.8             Medium and Time of Payment.

(a)    The Option Price shall be payable upon the exercise of the Option in an
amount equal to the number of shares then being purchased times the per share
Option Price. Payment, at the election of the Optionee (or his Beneficiary as
provided in subsection (c) of Section 6.9), shall be (A) in cash; (B) by
delivery to the Company of a certificate or certificates for shares of the
Common Stock evidencing that the shares have been owned by the Optionee for at
least six months and duly endorsed for transfer to the Company with signature
guaranteed by a member firm of a national stock exchange or by a national or
state bank or a federally chartered thrift institution (or guaranteed or
notarized in such other manner as the Committee may require); or (C) by a
combination of (A) and (B).

(b)    If the Optionee delivers Common Stock with a value that is less than the
total Option Price, then such Optionee shall pay the balance of the total Option
Price in cash, as provided in subsection (a) above.

(c)    In addition to the payment of the purchase price of the shares then being
purchased, an Optionee also shall pay in cash (or have withheld from his normal
pay) at least the minimum amount, if any, which the Company at the time of
exercise is required to withhold under the income tax or Federal Insurance
Contribution Act tax withholding provisions of the Code, of the income tax laws
of the state of the Optionee’s residence, and of any other applicable law.”


16



--------------------------------------------------------------------------------

2.

Except as specifically amended hereby, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Third Amendment on the date first set forth above.

 

 

 

ADTRAN, INC.







 

By: 


/s/ JAMES E. MATTHEWS

 

 

 

--------------------------------------------------------------------------------

 

 

 

James E. Matthews
Senior Vice President – Finance and Administration
and Chief Financial Officer


17


 